Citation Nr: 0025003	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a chronic sleep 
disorder, with fatigue, due to an undiagnosed illness.

3.  Entitlement to an initial rating exceeding zero percent 
for tinea versicolor.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.  She is a Persian Gulf War veteran, having served in 
the Southwest Asia theater of operations during Operation 
Desert Storm between February and June 1991.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in January 1996 and June 1997.

A videoconference hearing was held on May 22, 2000, before 
the undersigned, who is a member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
cervical spine disability is plausible, and all evidence 
necessary for an equitable disposition of the appeal of said 
claim has been obtained and developed by the agency of 
original jurisdiction.

2.  The currently-manifested cervical spine disability was 
first diagnosed more than four years after service, and the 
preponderance of the competent evidence in the file 
addressing the question of the etiology of this disability 
does not show that it is "service-related."

3.  The veteran has introduced credible testimony to the 
effect that she has suffered from chronic problems associated 
with sleep difficulties and fatigue since her Persian Gulf 
service, and the medical evidence in the file is suggestive 
of there being objective indications of an undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The diagnosed cervical spine disability was not incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

3.  The claim of entitlement to service connection for a 
chronic sleep disorder, with fatigue, due to an undiagnosed 
illness, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).

When a claimant has fulfilled his or her initial duty of 
presenting a well grounded claim within the meaning of § 
5107(a), VA has a duty to assist him or her in the 
development of his or her claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

First Issue
Entitlement to service connection for a cervical spine 
disability:

The veteran contends that she is entitled to be service-
connected for a cervical spine disability that she currently 
suffers from, as she believes that said disability is 
causally related to service.

A review of the veteran's service medical records reveals 
that the veteran complained, in January 1991, of upper back 
pain, which reportedly developed during a "rucksack" march.  
The pain was noted to be localized under the areas where 
straps had been located, and the assessment/diagnosis was 
listed as musculoskeletal pain.  No other complaints of upper 
back/cervical spine problems were noted during service, and 
it is noted that the veteran denied, in her reports of 
medical history dated in April and June 1991, having ever 
had, or currently having, back pain.  Also, in the reports of 
medical examination of the same dates, her spine and other 
musculoskeletal systems were clinically evaluated as normal.

The veteran underwent a VA Persian Gulf medical examination 
in November 1994, at which time she did not report any 
current problems with her cervical spine, again denying ever 
having had, or currently having, recurrent back pain.  In 
filling out a Persian Gulf questionnaire, she did indicate 
that she had "muscle aches and pains," but explained that 
the joint pains were in her right shoulder and biceps, with 
cramps and "shakes."  Again, her spine and other 
musculoskeletal systems were clinically evaluated as normal.

In September 1995, the veteran filed her claim for service 
connection for a cervical spine disability, claiming 
inservice onset of the claimed condition.  Medical evidence 
that was produced contemporaneously with the filing of the 
claim, as well as medical evidence that was secured shortly 
thereafter, confirmed that the veteran had been diagnosed as 
suffering from a cervical spine disability in August 1995, 
the disability being described as moderate central disc 
herniations at C4-5 and C5-6, along with what appeared to be 
central elongated extruded disc material along the posterior 
aspect of the C6 vertebral body, for which the veteran 
underwent a laminectomy/foraminotomy in September 1995, at a 
private medical facility.

In an October 1995 statement, A.H., a private physician, 
indicated that the veteran had been under his care for 
several years with various medical problems, that "[h]er 
most recent and pressing problem is related to a herniated 
disk or ruptured disk in her cervical spine or neck region," 
and that this condition represented "a fairly severe problem 
for this patient," as it would require surgical intervention 
and rendered the veteran "somewhat disabled and unable to 
carry out her normal duties."

The fact that the veteran currently suffers from a cervical 
spine disability is further supported by the report of an 
October 1995 VA medical examination, which reveals findings 
of limited ranges of motion of the cervical spine, with 
guarding of movements, and a diagnosis of postoperative 
status cervical laminectomy.  Also, the reports of a VA 
medical examination and VA X-Rays of the veteran's cervical 
spine, both dated in February 1997, reveal impressions of 
residual cervical spine injury, postoperatively, and anterior 
spurring at C3 to C7, with slight disc space narrowing at C6-
7.

The evidence that supports the veteran's claim in essence 
consists of her contentions of record, to the effect that she 
believes that the current cervical spine disability is 
causally related to her period of active service, which she 
expressed at RO hearings that were conducted in July 1996 and 
August 1998, as well as at the more recent videoconference 
hearing; a February 1997 statement from the veteran's 
supervisor at work, confirming the fact that the veteran had 
been complaining of "neck aches back in April 1995;" and a 
January 1999 statement from a private general practitioner, 
to which reference will be made later in this decision. 

The record also contains a March 1997 statement from a member 
of the veteran's Army Reserves battalion, according to whom 
the veteran fell on her back during a "ruck sack" march on 
January 8, 1995 (i.e., several years after service), in a 
"turtle" position, an incident for which a line of duty 
investigation was not conducted.

In a September 1997 statement addressed to the veteran's 
private attorney, Dr. T.M.F., a private neurological surgeon, 
confirmed that the veteran was diagnosed with a cervical disc 
herniation in 1995 and indicated that, "in reviewing the 
records, I have no history in my records of the condition 
being service connected."

In a September 1997 statement also addressed to the veteran's 
private attorney, Dr. A.H. indicated the following:

I have seen [the veteran] on several 
occasions for what she considers to be a 
service-related disorder.  I have 
obtained several studies on her and I 
have seen no significant pathology 
regarding this.  She had degenerative 
arthritis of the cervical spine.  We also 
thought she had herniated nucleus 
pulposus of the cervical spine.  We have 
been unable to document these things.

I had written a letter on her behalf ... on 
10/16/95.  ... I cannot definitely state at 
what period of time ... this injury 
occurred.

From my initial history of this patient 
of 3/3/88, the patient came to my office 
at that time with some nonspecific 
problems.  She mentioned nothing about a 
service-related injury.  She did not come 
to my office with this condition until 
8/29/95 at which time I pursued a fairly 
extensive workup on her and obtained old 
records which did demonstrate that she 
had these problems.

As it relates to a service-related 
incident, I have no history from previous 
examination or medical records showing 
that she had a service-related injury.

In September 1998, Dr. T.M.F. submitted yet another 
statement, again addressed to the veteran's private attorney, 
in which he asserted that he performed surgery on the veteran 
for a cervical disc herniation in 1995, at which time "she 
gave a history that she had had difficulty for 3 to 4 months 
and did not relate ... [her current allegation to the effect 
that] the problem was service connected."  However, 
thereafter, "she advised me that she sustained an injury 
when she was in the U.S. Army and had participated in a 10-
kilometer ruck sack march, in January 1995," at the end of 
which she shifted her center of gravity backwards and fell on 
her back on asphalt pavement.  Dr. T.M.F. also related that 
he had reviewed the relevant medical evidence in the file, 
including the above mentioned September 1997 statement from 
Dr. A.H., and then expressed the following 
opinion/conclusion:

After going over these records, I would 
state that the medical records and 
findings do not show conclusively that 
her injury occurred on active duty or 
when she was in Reserve training.  I 
would say it is possible that it could be 
related to a service connected injury but 
this is not conclusive or substantiated 
by any of the records or by the history 
that was given when she was first seen by 
me or by Dr. [A.H.].

In the January 1999 statement to which brief reference was 
made earlier in this decision, a private general practitioner 
indicated that, after 22 years in the Army Reserves, the 
veteran had had to be discharged for being considered unfit 
for duty due to cervical spine pathology, that she was 
currently applying for VA service-connected benefits "due to 
complications of that pathology," that she lived in constant 
fear of future complications of a 1998 cervical spine 
surgery, that "[h]er fear depresse[d] her whole life," and 
that "I feel her current mental and physical problems are a 
consequence of her twenty two years service to the 
government."

The Board has also carefully reviewed the veteran's Army 
Reserve service medical records, which reveal that, as of 
September 1995, the veteran was felt to be "basically 
incapacitated" due to her cervical spine condition, and that 
this was considered a long-term problem that would probably 
require surgical intervention in the future, with 
questionable results.  These records also reveal that, in 
April 1996, the veteran was found to be not fit for retention 
due to her diagnosed cervical sine disability, and that this 
condition was considered not to be a "LOD" (line of duty) 
condition; consequently, it was noted that the veteran could 
be "tested, but not treated," and that, for the same 
reason, she was "not eligible" for a Medical Examination 
Board.

This claim for service connection is well grounded, since 
there is evidence of a present disability, evidence of an 
inservice incident that resulted in a diagnosis of 
musculoskeletal pain in 1991, as well as lay evidence from 
the veteran suggesting a nexus between the current disability 
and service, and a private medical opinion, dated in January 
1999, indicating that the veteran's "current and physical 
problems" are a consequence of her 22 years of military 
service.

Having concluded that the veteran's claim of entitlement to 
service connection for a cervical spine disability is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to her claim.  In this regard, 
it is noted that the record shows that the RO has taken all 
necessary steps to secure copies of all relevant records, to 
include the service medical records for the veteran's Army 
Reserve period, and the service medical records that were 
produced during the veteran's period of active military 
service.  The Board finds that the facts relevant to this 
appeal have been properly developed, and that VA's obligation 
to assist the veteran in the development of her service 
connection claim has been satisfied.

In reviewing the claim on the merits, the Board finds that 
the preponderance of the competent evidence in the file does 
not show service onset of the present cervical spine 
disability, since such a disability was never documented as 
treated and/or diagnosed during service, but not until 
approximately four years after service, and the two private 
physicians who have dealt directly with the veteran's 
cervical spine disability since 1995 have clearly expressed 
their opinions to the effect that the history provided 
originally by the veteran, together with her medical records, 
does not reasonably show that the disability is "service-
related."  The Board acknowledges the presence in the file 
of the January 1999 medical opinion suggesting a nexus 
between service and the present disability, but this opinion 
is very general in nature, only linking the condition to the 
veteran's entire 22-year reserve service, rather than 
narrowing it down to her six-month period of active military 
service in 1990-91, and, more importantly, it does not 
indicate that it was based on a thorough review by the 
subscribing physician of the pertinent medical evidence in 
the file, to include contemporaneously furnished medical 
history, as was the case with the other two physicians, who 
not only reviewed the evidentiary record, but actually 
treated the veteran for this particular condition.

The Board is also cognizant of the fact that the veteran has 
introduced her own testimony attempting to demonstrate that 
the required nexus between service and the current disability 
exists.  However, the veteran has not demonstrated, nor has 
she claimed, that she is a medical expert.  Therefore, she is 
not considered competent to provide testimony to establish 
the etiology of a particular disease or disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not a physician, she is not competent 
to make a determination that her current cervical spine 
disability is causally related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Again, as indicated earlier, the record is not evenly 
balanced such as to show otherwise than that the currently-
manifested cervical spine disability was first diagnosed more 
than four years after service, did not have its onset during 
service, and the evidence in the file addressing the question 
of the etiology of this disability does not raise such doubt 
as to show that it is "service-related."  In view of this 
finding, the Board concludes that the currently-manifested 
cervical spine disability was not incurred in service.

Second Issue
Entitlement to service connection for a chronic sleep 
disorder, with fatigue,
due to an undiagnosed illness.

The veteran contends that she is entitled to be service-
connected for a chronic sleep disorder, with fatigue, that 
she believes is currently manifested and is causally related 
to her Persian Gulf service.

As noted earlier, the record shows that the veteran is a 
Persian Gulf veteran.  The record also reveals several post-
service complaints of problems associated with sleep 
difficulties and fatigue, as reported by physicians who have 
examined the veteran throughout her post-service years, as 
well as by the veteran herself, in her various testimonies of 
record.  Also, the veteran was examined in March 1997 by a VA 
neurologist, who listed an impression of a "[d]isorder of 
initiating and maintaining sleep, not otherwise specified, ... 
possibly secondary to an affective disorder," as well as 
"fatigue ... probably secondary to sleep deprivation."  This 
claim for service connection is well grounded, since there is 
medical evidence suggesting objective indications of an 
undiagnosed illness, as well as statements from the veteran 
asserting that she has suffered from this claimed undiagnosed 
illness continuously since her Persian Gulf service.

Having concluded that the veteran's claim of entitlement to 
service connection for a chronic sleep disorder, with 
fatigue, due to an undiagnosed illness, is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to her claim.  In this regard, the Board is of the 
opinion that additional development of this matter should be 
accomplished prior to appellate review, for the reasons 
discussed later, in the remand section of the present 
decision/remand.


ORDER

1.  Service connection for a cervical spine disability is 
denied.

2.  The claim of entitlement to service connection for a 
chronic sleep disorder, with fatigue, due to an undiagnosed 
illness, is well grounded, and to that extent only, the 
appeal is granted.


REMAND

The claim of entitlement to service connection for a chronic 
sleep disorder,
with fatigue, due to an undiagnosed illness:

As noted above, there are medical records in the file 
reflecting the veteran's post-service complaints of chronic 
sleep problems, and fatigue, which she says she has suffered 
from since returning from her Persian Gulf service.  It is, 
however, not clear, whether this symptomatology represents 
objective indications of an undiagnosed illness, as required 
by the pertinent VA regulation, 38 C.F.R. § 3.317 (1999), and 
the Board notes in this regard that the veteran's private 
attorney argued, in a February 1999 statement, that the 
reason why there are no diagnoses of a sleep disorder, or 
fatigue, in the record is simply "because it is an 
undiagnosed illness."  This needs to be clarified.



The claim of entitlement to an initial rating exceeding zero 
percent
for tinea versicolor:

This claim needs additional development as well.

First, the Board has re-characterized this issue as 
entitlement to an initial rating exceeding zero percent for 
tinea versicolor, which is what it is, rather than as a 
regular issue of entitlement to an increased rating for tinea 
versicolor.  The reason for this is that the veteran has 
clearly disagreed with an initial rating award, rather than 
with a denial of a claim for an increased rating.  (She has 
appealed the rating decision in which service connection for 
tinea versicolor was granted, and in which an original rating 
of zero percent was assigned.)  Consequently, she is entitled 
to have her claim reviewed as noted, and to have the RO 
consider the potential for "staged ratings" for different 
periods of time, based on the medical evidence of record.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  This 
development has yet to be accomplished at the RO level.

Second, the Board notes that the veteran needs a 
contemporaneous VA medical examination, insofar as she and 
her private attorney have claimed that her service-connected 
tinea versicolor has worsened.  In this regard, it is noted 
that the Court has held that fulfillment of the statutory 
duty to assist includes the conduction of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Court has also more recently indicated that, if 
the Board decides that the medical evidence of record is 
inadequate, or incomplete, the Board "has the authority, 
indeed the responsibility, to obtain a new medical 
examination."  
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996).  In the present 
case, the Board finds that the medical evidence is inadequate 
for rating purposes.  Therefore, a contemporaneous medical 
examination should be conducted.

In view of the above, in order to ensure due process and full 
compliance with VA's duty to assist the veteran in the 
development of her claims, the above two matters on appeal 
are REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for another VA Persian Gulf medical 
examination, in order to clarify whether 
there are indeed objective indications of 
an undiagnosed illness manifested by a 
chronic sleep disorder, with fatigue; 
whether the symptoms of sleep problems 
and fatigue are attributable to a 
particular diagnosis; or, in the 
alternative, whether there are no 
objective indications of the 
manifestation of the claimed undiagnosed 
illness.  The examiner should be asked to 
review the evidentiary record prior to 
the examination, to include the report of 
the March 1997 VA neurological 
examination, examine the veteran and 
thereafter submit a comprehensive, 
legible report answering the above 
questions, and including a complete 
rationale for all opinions/conclusions 
expressed therein.

2.  The RO should also schedule the 
veteran for a VA medical examination of 
her skin, in order to clarify the current 
severity of the service-connected tinea 
versicolor.  The examiner should be asked 
to review the evidentiary record prior to 
the examination, examine the veteran and 
thereafter submit a comprehensive, 
legible report describing in detail the 
presence or absence of exfoliation, 
exudation, itching, extensive lesions, 
crusting, marked disfigurement, 
ulceration, or systemic or nervous 
manifestations, as manifestations of the 
service-connected tinea versicolor.  The 
examiner should also be asked to describe 
the extent of any of these symptoms, 
including whether the symptoms are 
productive of an exceptionally repugnant 
picture.  He or she should further be 
asked to include a complete rationale for 
all opinions/conclusions expressed in the 
report.

3.  After the development requested above 
has been completed, the RO should again 
review the record and re-adjudicate the 
two matters hereby being remanded.  The 
re-adjudication of the tinea versicolor 
issue should reflect the RO's 
consideration of the potential for 
"staged ratings," as well as the RO's 
determination as to whether referral to 
the pertinent VA authority for extra-
schedular consideration of this particular 
issue is warranted.  If either of the 
benefits sought on appeal remains denied, 
the veteran and her private attorney 
should be furnished another supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but she is hereby 
advised that she has the right to submit additional evidence 
and argument on the matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 



